PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,803,477
Issue Date: 12 Aug 2014
Application No. 13/238,456
Filing or 371(c) Date: 21 Sep 2011
For: Battery Module For High-Current Rapid Charging

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.378(d) filed June 21, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

A maintenance fee payment is required in a patent at 3.5 years, 7.5-years, and 11.5 years from the date of issuance.1 The above-identified patent issued on August 12, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on August 13, 2018. On September 30, 2020, petitioner filed a petition under 37 CFR 1.378(b), accompanied by $400 for the 3.5-year maintenance fee and a $500 petition fee.2 On June 18, 2021, the Office issued a decision dismissing the petition and requiring additional information as to whether the delay was unintentional. 

On June 21, 2021, petitioner filed the present renewed petition. Additionally, petitioner provided a statement by patent practitioner, Robert E. Blumberg, stating the period of delay in payment of the maintenance fee was unintentional due to the firm not properly docketing the maintenance fee deadline. 

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay is the delay in payment of the maintenance fee that resulted in the expiration of this patent. The second period of delay is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). The third period of delay is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b).

On renewed petition, petitioner did not provide sufficient information concerning the second period of delay. Robert E. Blumberg simply states the period of delay in payment of the maintenance fee was due to the firm not properly docketing the maintenance fee deadline. Mr. Blumberg does not explain when and how the firm discovered the clerical error had occurred and that the patent had expired for failure to pay the 3.5-year maintenance fee. Additionally, Mr. Blumberg does not indicate what action the firm took between the date of discovering the maintenance fee had not been paid and the filing of the initial petition under 37 CFR 1.378(c). 
 
When addressing period of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

When seeking reinstatement of an expired patent, petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view of the above, the renewed petition under 37 CFR 1.378 is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By Internet:	EFS-Web3

Questions concerning this decision may be directed to the undersigned (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 The Office reminds applicant that the window for payment of the 7.5-year maintenance fee without a surcharge opens on August 12, 2021 and closes on Monday, February 14, 2022. 
        
        2 The decision of June 18, 2021 incorrectly stated the fee payment was insufficient. The Office acknowledges that petitioner paid the appropriate amounts for the petition fee and the 3.5-year maintenance fee due on the date of payment. The Office apologizes for any confusion.
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).